Title: General Orders, 24 December 1780
From: Washington, George
To: 


                        
                            Sunday December 24th 1780
                            Parole
                            Countersigns.
                        
                        At a General court martial whereof Colonel H. Jackson was President held at West Point the 16th instant Mr
                            Benjamin Stevens issuing Commissary at Fishkill was tried for "Refusing to deliver provisions to Arch. Leake waggoner of
                            the Hospital on the order of the Steward of the Hospital at Fishkill on which he usually issued, because he the said Leake
                            would not receipt in figures for said provision and also for taking receipts in figures for provisions issued on orders
                            for an indefinite quantity for the said Hospital."
                        The court having considered the nature of the charge against Mr Stevens are of opinion that he is not
                            censurable and do therefore Acquit him.
                        The Commander in Chief approves the acquittal, but cannot however help remarking that if the order drawn upon
                            Mr Stevens by Mr White the Steward of the Hospital was illegal he should have refused to answer it upon that account and
                            not have insisted upon sending the hospital waggoner back for an order from Mr Hunt the Commissary except he would receipt
                            in figures.
                        As this Mode if admitted in any cases whatever opens a door to Fraud the General takes this occasion of
                            directing the Commissary General of issues to order his deputies to make it an invariable rule to give and take all
                            Receipts with the specific quantities expressed at large in words and not figures.
                    